342 S.W.3d 372 (2011)
Alma CHAPPEL, Appellant,
v.
DELMAR GARDENS OF CHESTERFIELD, LLC, Respondent, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
No. ED 95330.
Missouri Court of Appeals, Eastern District, Division Four.
June 7, 2011.
James F. McCartney, St. Louis, MO, for Appellant.
James A. Thoenen, Kevin A. Nelson, Asst. Atty. General, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and THOMAS L. RAY, Sp.J.

ORDER
PER CURIAM.
Alma Chappel ("Employee") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") dismissing her claim for workers' compensation benefits. Employee contends *373 the Commission's decision dismissing her claim was not supported by competent and substantial evidence and was inconsistent with Missouri law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).